Title: Committee Report on Tax Status of Friendly Aliens, [5 February] 1781
From: Madison, James
To: 


[5 February 1781]
The Committee to whom was referred the letter of the 20th. day of Novr. 1780 from Presidt. Ware with the papers enclosed having considered the subject to which they relate, and consulted the best sources of information within there power as to the law of Nations thereon, Report,

That it does not appear that any principle or usage established among the most friendly powers, or the spirit or tenor of any particular conventions among such powers & still less any article or clause in the Treaties between his most Xn Majesty & the United States, authorize a claim of exemption by the subjects of the former residing in America from any taxes or imposts on their property, common to the Citizens of the latter and to the subjects of other nations.
That Alien friends appear to be entitled by their residence to exemption from all military & other personal services except in certain critical situations, from all taxes laid directly on their persons, and in general from all such other taxes as in their nature have immediate relation to Citizenship, and are incompatible with the duties they owe to their lawful Sovereigns
With respect to the particular case of Monsr. Delatour a french subject residing in N. Hamshire stated to Congress by President Ware, the Committee are of opinion that the tax on his stock in trade of which he complains, being common to the Citizens of that State and no wise incompatible with his character of a French subject, is liable to no objection; unless such effects be included in his computed Stock as lie out of that State, to which distinction careful attention ought to be paid.
The Committee further report as their opinion that as the general Law of Nations does not define with any degree of precision the privileges and obligations of foreigners with respect to taxes & imposts, and as the Treaties subsisting between France & the U. States contain no particular regulations on that subject, and as it is of the utmost consequence to the inter[est] of commerce & to harmony of intercourse between the U. States & their Allies, that some precise & permanent rules thereon founded on equity liberality & reciprocity should be speedily settled, it is expedient that the Minister Plenipotentiary at the Court of Versailles should be author[ized] to open a negociation with that Court for such purpose, and that a Committee be appointed to prepare the necessary instructions for his conduct therein.
